UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
JAMES D. LAMMERS KURTZ,       )
                              )
               Plaintiff,     )
                              )
               v.             )       Civil Action No. 10-1270 (RWR)
                              )
UNITED STATES OF AMERICA      )
et al.,                       )
                              )
               Defendants.    )
______________________________)


                          MEMORANDUM ORDER

     Pro se plaintiff James D. Lammers Kurtz filed a complaint

alleging that defendant Janet Lammers is unlawfully in possession

of farm property in Wisconsin owned by the plaintiff, and that

Lammers is appropriating rent money and income from the farm that

rightfully belong to the plaintiff.    The plaintiff has moved for

a temporary restraining order to enjoin defendant Janet Lammers

from using the property at issue.

     To obtain preliminary injunctive relief, a plaintiff must

show that “[1] he is likely to succeed on the merits, [2] that he

is likely to suffer irreparable harm in the absence of

preliminary relief, [3] that the balance of the equities tips in

his favor, and [4] that an injunction is in the public interest.”

Winter v. Natural Res. Def. Council, Inc., 129 S. Ct. 365, 374

(2008).   The court must balance the four factors, evaluating them

on a “sliding scale.”   Davis v. Pension Benefit Guar. Corp., 571
                                 - 2 -

F.3d 1288, 1291-92 (D.C. Cir. 2009).      “A court may deny a

plaintiff’s application for a temporary restraining order or

preliminary injunction without first providing a hearing on the

merits when the record is sufficient to demonstrate a lack of

right to relief.”   Nat’l Propane Gas Ass’n v. U.S. Dep’t of

Homeland Sec., 534 F. Supp. 2d 16, 18 (D.D.C. 2008) (quoting

Smith v. Harvey, Civil Action No. 06-1117 (RWR), 2006 WL 2025026,

at *2 (D.D.C. July 17, 2006)); LCvR 65.1(d).

     An “irreparable harm” is an imminent injury that is both

great and likely, and for which legal remedies are inadequate.

Wisconsin Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985).

The injuries of which the plaintiff complains in his motion ––

the defendant’s unlawful possession of his property, and unlawful

appropriation of income from that property –- are not irreparable

because they can be largely remedied with money damages if he

ultimately succeeds on the merits.       See Int’l Ass’n of Machinists

and Aerospace Workers v. Nat’l Mediation Bd., 374 F. Supp. 2d
135, 142 (D.D.C. 2005) (holding that “a loss of income does not

constitute irreparable injury because the financial loss can be

remedied with money damages”).

     Additionally, a “federal district court may issue emergency

injunctive relief only if it has personal jurisdiction over the

parties and subject matter jurisdiction over the lawsuit.”

Franklin v. Scribner, No. 07-0438, 2007 WL 1491100, at *3 (S.D.
                                 - 3 -

Cal. May 21, 2007); see also SEC v. Lines Overseas Mgmt., Ltd.,

Civil Action No. 04-302 (RWR/AK), 2005 WL 3579139, at *2 (D.D.C.

Jan. 4, 2006) (holding that likelihood of success on the merits

requires “a showing of a reasonable probability that personal

jurisdiction can ultimately be established”).      The plaintiff

pleads no facts in his complaint that provide a basis for

asserting personal jurisdiction over the defendants1 in the

District of Columbia.   None of the defendants appears to reside

in the District of Columbia, nor has the plaintiff alleged in his

complaint that the defendants have contacts with the District of

Columbia.   All of the harms of which the plaintiff complains in

his motion appear to have taken place in Wisconsin.     He merely

asserts that venue (which he mischaracterizes as jurisdiction) in

this district is proper because he was denied access to the

courts in the Seventh Circuit.    (Compl. at 3.)   Such an assertion

is not sufficient to establish personal jurisdiction in this

district.   See Gomez v. Aragon, Civil Action No. 09-2010 (RWR),

2010 WL 1499470, at *2 (D.D.C. Apr. 15, 2010) (holding that an

assertion in the plaintiffs’ complaint that venue is proper “‘in


     1
       Although the plaintiff lists in the caption of his
complaint the United States as a defendant, he describes in the
body of the complaint the United States as an “interested party”
and not a defendant. (See Compl. at 22.) Additionally, while
the plaintiff alleges that the United States is wrongfully
holding hundreds of thousands of dollars in Washington, D.C. that
rightfully belong to the plaintiff (id. at 3), that property is
not at issue in the plaintiff’s motion for a temporary
restraining order.
                               - 4 -

the District of Columbia in the interest of justice because no

other court of law is available to the Plaintiffs’” is not

sufficient to establish personal jurisdiction over the

defendants).   Accordingly, the plaintiff has not shown

sufficiently that he is likely to succeed on the merits.

     Finally, although the plaintiff asserts in his motion that

it “is in the interests of justice and society that this court

restrains these wrongs” and that “no one will be harmed by entry

of the restraining order” (Pl.’s Mot. for a TRO ¶¶ 15-16), he

provides no explanation or other support to show that the balance

of the equities tips in favor of preliminary injunctive relief or

that an injunction is in the public interest.   See Gomez, 2010 WL
1499470, at *1 n.1 (denying motion for a temporary restraining

order “because the plaintiffs do not address, yet alone make a

sufficient showing on, any of” the factors balanced to determine

if preliminary injunctive relief is warranted).

     The plaintiff has not made a sufficient showing on any of

the factors necessary to demonstrate that preliminary injunctive

relief is warranted.   Accordingly, it is hereby

     ORDERED that the plaintiff’s motion [2] for a temporary

restraining order be, and hereby is, DENIED.

     SIGNED this 3rd day of August, 2010.


                               _________/s/________________
                               RICHARD W. ROBERTS
                               United States District Judge